White, Presiding Judge.
Appellants in this case, after thejr were indicted for the murder of one George Ingle, applied for and obtained a writ of habeas corpus from the Hon. T. L. Nugent, judge of the thirtieth judicial district, who, after a full hearing upon said writ at chambers in vacation, refused bail to applicants. This appeal is prosecuted from said judgment refusing bail.
We have given the record a careful consideration, and our conclusion is that upon the facts as here shown, appellants are entitled *345to bail. It is not the practice on such cases for this court to discuss the facts.
There is no evidence in the record as to the ability of the parties to give bail. Without any evidence upon this subject we have no guide save the charge preferred and the facts proven. In this case we fix the amount of the bail at the sum of $8,000 for each of the appellants, and the sheriff of Palo Pinto county is hereby directed to release the parties, or either of them, from custody, when they respectively execute a bond in said sum with good and sufficient, sureties conditioned as the law requires, which bond or bonds, when so executed, said sheriff will file with the district clerk of Palo Pinto county.
Judgment reversed and appellants admitted to bail in the sum of $8,000 each.

Ordered accordingly.

[Opinion delivered December 10, 1884.]